          Case 1:19-md-02878-NMG Document 65 Filed 05/31/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 IN RE RANBAXY GENERIC DRUG                             MDL No. 19-md-02878-NMG
 APPLICATION ANTITRUST LITIGATION,

 THIS DOCUMENT RELATES TO:

 Meijer, Inc., et al. v. Ranbaxy, Inc., et al.,
 No 15-cv-11828 (D. Mass.)
 Meijer, Inc., et al. v. Ranbaxy, Inc., et al.,
 No 18-cv-12129 (D. Mass.)
 Cesar Castillo, Inc. v. Ranbaxy, Inc., et al.,
 No. 18-cv-06126 (E.D.N.Y.)


                      DEFENDANTS’ MOTION TO DISMISS THE
                  CONSOLIDATED DIRECT PURCHASER COMPLAINT

       Pursuant to Fed. R. Civ. P. 12(b)(6), defendants Ranbaxy, Inc. and Sun Pharmaceutical

Industries Ltd. (collectively “Ranbaxy” or “Defendants”) move to dismiss the Consolidated Direct

Purchaser Complaint (MDL Dkt. 20) in its entirety, with prejudice, for failure to state a claim on

which relief may be granted. In support of this Motion, Defendants rely upon the accompanying

Memorandum of Law and the Declaration of Laurence A. Schoen, with exhibits.

                              REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Defendants respectfully request oral argument on this

Motion.
         Case 1:19-md-02878-NMG Document 65 Filed 05/31/19 Page 2 of 3



 Dated: May 31, 2019                            Respectfully submitted,


                                                /s/ Laurence A. Schoen
                                                Laurence A. Schoen, BBO # 633002
                                                Emily Kanstroom Musgrave, BBO # 678979
                                                MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                                AND POPEO, P.C.
                                                One Financial Center
                                                Boston, MA 02111
                                                (617) 542-6000
                                                (617) 542-2241 (fax)
                                                LASchoen@mintz.com
                                                EKMusgrave@mintz.com

                                                Jay P. Lefkowitz, P.C. (Admitted Pro Hac Vice)
                                                Devora W. Allon, P.C. (Admitted Pro Hac Vice)
                                                Robert Allen (Admitted Pro Hac Vice)
                                                Kirkland & Ellis LLP
                                                601 Lexington Avenue,
                                                New York, NY 10022
                                                (212) 446-4800
                                                (212) 446-4900 (fax)
                                                lefkowitz@kirkland.com
                                                devora.allon@kirkland.com
                                                bob.allen@kirkland.com

                                                Counsel for Ranbaxy, Inc., and Sun
                                                Pharmaceutical Industries Ltd.


                               LOCAL RULE CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), counsel for Defendants certify that they conferred with

counsel for Direct Purchaser Plaintiffs in a good faith effort to resolve or narrow the issues raised

by this Motion, but were unable to do so.

                                               /s/ Laurence A. Schoen
                                              Laurence A. Schoen




                                                 2
         Case 1:19-md-02878-NMG Document 65 Filed 05/31/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE
       I, Laurence A. Schoen, hereby certify that on May 31, 2019, this document, filed through

the ECF system, will be sent electronically to the registered participants as identified on the

Notice of Electronic Filing.

                                              /s/ Laurence A. Schoen
                                              Laurence A. Schoen




                                                  3
